     Case 3:17-cr-00879-JAH Document 249 Filed 06/29/20 PageID.4900 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10     UNITED STATES OF AMERICA,            Case No.: 17CR0879-JAH
11                 Plaintiff,
12           v.
                                            ORDER DISMISSING INDICTMENT
13     ROGER RAMSEY (2)                     WITHOUT PREJUDICE
14                Defendant.
15
16
17
18          IT IS HEREBY ORDERED that the joint motion to dismiss the charges in the
19 indictment as to Defendant Roger Ramsey is GRANTED. The charges against Defendant
20 Ramsey are dismissed without prejudice. It is further ordered that the status hearing
21 scheduled for June 30, 2020 is VACATED.
22
                    6/29/2020
            Dated: ____________                __________________________________
23
                                               HON. BARBARA L. MAJOR
24                                             United States Magistrate Judge
25
26
27
28
